Filed 2/17/22

                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    FIRST APPELLATE DISTRICT

                            DIVISION FIVE

 THE PEOPLE,
           Plaintiff and Respondent,

 v.                                           A159649

 FRAISURE EARL SMITH,
                                              (Solano County
           Defendant and Appellant.
                                              Super. Ct. No. FCR 208822)


       Fraisure Earl Smith appeals from the trial court’s denial of
his petition for conditional release from indefinite commitment as
a sexually violent predator. (See Welf. & Inst. Code, § 6608.1)
His petition alleged that he has not been diagnosed with a valid
mental disorder and that he no longer poses a danger of engaging
in sexually violent criminal behavior. We conclude the court
erred in holding that his conditional release petition was
frivolous, and we reverse and remand for a hearing on the
petition.

      Smith also challenges the trial court’s denial of his petition
for unconditional discharge under section 6605, asserting that
the court erred in holding that he was required to obtain state
authorization before filing the petition. We disagree with Smith
on this point and affirm the court’s order.



       1Undesignated statutory references are to the Welfare and
Institutions Code.
                                   1
                          BACKGROUND

                                 A.

       The Sexually Violent Predators Act (the Act; § 6600 et seq.)
authorizes the involuntary, indefinite civil commitment of
persons who have been convicted of certain sex offenses upon
their release from prison. (People v. Smith (2020) 49 Cal.App.5th
445, 451 (Smith III).) To justify such commitment, the People
must prove that the person “ ‘ (1) has been convicted of a sexually
violent offense against at least one victim and (2) “has a
diagnosed mental disorder that makes [him or her] a danger to
the health and safety of others in that it is likely that he or she
will engage in sexually violent criminal behavior.” ’ ” (Ibid.; §§
6600, subd. (a)(1), 6604.)

       The Act “was ‘designed to ensure that the committed
person does not “remain confined any longer than he suffers from
a mental abnormality rendering him unable to control his
dangerousness.” ’ ” (People v. McKee (2010) 47 Cal.4th 1172, 1186
(McKee).) To that end, section 6604.9 requires that every
committed person “shall have a current examination of his or her
mental condition made at least once every year” and that the
State Department of State Hospitals (department) file with the
court a report by a professionally qualified person reflecting the
results of that examination. (§ 6604.9, subds. (a), (c).) The “report
shall include consideration of whether the committed person
currently meets the definition of a sexually violent predator” and
whether unconditional release or release with conditions “would
adequately protect the community.” (§ 6604.9, subd. (b).)

       The Act provides two pathways for obtaining release. First,
the committed person may petition for conditional release under
section 6608, either with or without the concurrence of the
Director of State Hospitals (director). (§§ 6608, subd. (a), 6604.9,
subd. (d).) After one year of conditional release, the person may
petition for unconditional discharge—again, with or without the
                                 2
director’s concurrence. (§ 6608, subd. (m).) Second, if the
department determines that the person no longer meets the
criteria for a sexually violent predator, the person may petition
the court for an unconditional discharge. (§ 6604.9, subd. (d).)

                                B.

      Smith served a prison term after pleading no contest to
assault with intent to commit rape and admitting prior conviction
and prison term allegations (Pen. Code, §§ 220, 667.5, subd. (b),
1170.12); People v. Smith (2013) 216 Cal.App.4th 947, 949-950
(Smith I).) Before his parole date, he was declared a sexually
violent predator and committed to Coalinga State Hospital in
2010. (Smith I, supra, 216 Cal.App.4th at pp. 949-950.)

       In 2012, Smith petitioned for conditional release under
section 6608. The trial court denied the petition, and a division of
this court reversed. (Smith I, supra, 216 Cal.App.4th at pp. 949,
954.) On remand, Smith was released conditionally. (People v.
Smith (Dec. 17, 2019, A153254) [nonpub. opn.] 2019
Cal.App.Unpub.LEXIS 8381, [*1] (Smith II).)2 However, he was
recommitted in 2017 after the People successfully petitioned to
revoke his conditional release based on violations of the program
rules. (Id. at pp. [*6], [*13-*14]; Smith III, supra, 49 Cal.App.5th
at p. 450.)

                                C.

      The instant release petition alleges that Smith’s diagnosis
of “Other[] Specified” Paraphilia is invalid and he has no mental
condition that justifies his commitment. In addition, Smith
alleges that he is no longer dangerous and may be safely released
because he has serious medical problems, has undergone sex


      2 We grant the People’s unopposed request for judicial
notice of this division’s 2019 opinion. (Evid. Code §§ 452, subd.
(d), 459.)
                                 3
offender treatment, and did not re-offend during the 18 months
he spent in the community on conditional release.
       While the petition was pending, the department filed a new
annual report with the trial court. In the report, a forensic
psychologist concluded that neither conditional release nor
unconditional discharge were appropriate because Smith
continued to have a qualifying mental disorder (“Other Specified
Paraphilic Disorder involving nonconsenting females”), it was
likely that Smith would continue to engage in sexually violent
criminal behavior if released, and the safety of the community
therefore could not be assured.
       The court denied Smith’s request for unconditional
discharge under section 6605, concluding that he is not entitled
to petition for unconditional discharge without the authorization
of the department. The court denied Smith’s request for
conditional release under section 6608, concluding the petition is
frivolous because Smith’s condition had not changed sufficiently
to warrant a hearing, his diagnosis is not invalid, and (based on
the latest annual report) there is no basis to hold a hearing.

                            DISCUSSION

                                 A.

       Petition for Conditional Release Under Section 6608

      Smith contends the trial court erred in denying his petition
for conditional release as frivolous. We agree.

                                  1.

       In reviewing the trial court’s dismissal of Smith’s petition
as frivolous, we consider whether the court abused its discretion.
(See People v. LaBlanc (2015) 238 Cal.App.4th 1059, 1071
(LaBlanc) [“ ‘[t]he trial court has abused its discretion if appellate
review shows that the petition is not based upon frivolous
grounds’ ”].)

                                  4
       The frivolousness inquiry presents a low hurdle for a
petitioner. A petition is frivolous only if it “ ‘indisputably has no
merit.’ ” (McKee, supra,47 Cal.4th at p. 1192.) Put another way,
a petition is frivolous where “any reasonable attorney would
agree that the petition is completely and totally without merit.”
(People v. Olsen (2014) 229 Cal.App.4th 981, 998 (Olsen).) The
court’s limited role is to “review the facial adequacy of the
petition to state a basis for relief, specifically, to determine
whether the defendant has alleged facts ‘that will show he is not
likely to engage in sexually violent criminal behavior due to his
diagnosed mental disorder without supervision and treatment in
the community.’ ” (Smith I, supra, 216 Cal.App.4th at p. 951,
quoting People v. Reynolds (2010) 181 Cal.App.4th 1402, 1407.)
“Nothing in section 6608 requires that a defendant support his
petition with admissible evidence in order to obtain a hearing.”
(Smith I at p. 953, fn. 4.)
                                  2.
       Smith correctly asserts that the trial court applied an
erroneous legal standard in determining that his petition was
frivolous.
       A court may summarily deny a petition for conditional
release if it determines the allegations are utterly without merit
or, in some cases, if the petitioner has filed repetitive petitions.
In the latter case, after the court has denied a petition, the court
must deny a subsequent petition “unless it contains facts upon
which a court could find that the condition of the committed
person had so changed that a hearing was warranted.” (§ 6608,
subd. (a).) The obvious purpose of the rule is to ensure that
courts do not waste time adjudicating a petition that merely
repeats allegations that have been found meritless. The trial
court invoked this rule here, explaining that Smith’s condition “is
not so changed as to warrant from the evidence and the pleadings
that I have before me to justify any kind of a hearing.”


                                  5
       This was error. The repetitive-petition rule only applies if
the current petition repeats allegations from a prior petition that
was denied as meritless, either because it was deemed frivolous or
because it was denied on the merits following a hearing. (§ 6608,
subd. (a).) Here, Smith’s only prior petition, in 2012, resulted in
his release. Although the trial court initially denied the petition
as frivolous, this division reversed on appeal, and, on remand, the
People did not oppose conditional release. (Smith I, supra, 216
Cal.App.4th at pp. 949, 953-954; Smith II (Dec. 17, 2019,
A153254) [nonpub. opn.] 2019 Cal.App.Unpub.LEXIS 8381 at
[*1].) Accordingly, Smith was not required to show a material
change in circumstances to warrant a hearing.
       Moreover, Smith has raised at least one colorable argument
that, if true, would be grounds for release. He alleges that he
does not have a legitimately diagnosed mental disorder because
the American Psychiatric Association has rejected rape as a
mental disorder and his diagnosis is based solely on his
commission of two sex offenses. In support of this argument, his
petition includes an article by Allen Frances, M.D., stating that,
“[d]iagnosing rape as [a] mental disorder is an improper use of
psychiatric diagnosis and promotes the abuse of psychiatric
commitment to further what would otherwise be an
unconstitutional form of preventive detention.” (Frances, DSM-5
Confirms That Rape Is Crime, Not Mental Disorder, Psychiatric
Times, February 21, 2013, p. 1) The same article explains that
“[t]he proposal to create a mental disorder diagnosis for rapists
has been raised and unequivocally rejected 5 times in the past 35
years—in 1976 for [the Diagnostic and Statistical Manual of
Mental Disorders or] DSM-III; in 1986 for DSM-IIIR; in the early
1990’s for DMS-IV; in 1998 for an [American Psychiatric
Association] Task Force Report; and now for DSM-5.” (Ibid.)
Smith also attached a second article by Dr. Frances stating that
“rape is a crime, not a mental disorder” and that “DSM 5 rejected
‘coercive paraphilia’ as a diagnosis.” (Frances, Should Having

                                6
Antisocial Personality Disorder Qualify A Rapist For SVP
Commitment?, Psychiatric Times, July 15, 2011, p. 1)
       Smith’s challenge to the validity of his diagnosis is a
nonfrivolous argument that should be resolved after a hearing.
(See LaBlanc, supra, 238 Cal.App.4th at pp. 1072-1075
[acknowledging a “scholarly debate” about the diagnosis of
rapists and concluding it presented a nonfrivolous issue that
warranted a hearing].) Smith raised this argument (among
others) in his appeal from the denial of his 2012 petition, and we
concluded that the petition was not frivolous. (Smith I, supra,
216 Cal.App.4th at pp. 952-953.) As explained, the trial court did
not thereafter resolve this argument on the merits because the
People agreed to a conditional release. That makes this case
different than People v. Johnson (2015) 235 Cal.App.4th 80, 90-91
(Johnson), where the petitioner had fully litigated the issue in a
prior proceeding. (See LaBlanc, supra, 238 Cal.App.4th at pp.
1074-1075.)
       The People contend that Smith already litigated the
validity of his diagnosis in the 2017 hearing to revoke his
conditional release. He did raise the issue in that proceeding, but
nothing in our record indicates that the trial court made a finding
on that issue. (Smith II, supra, 2019 Cal.App.Unpub.LEXIS 8381
at p. [*10].) Instead, the court revoked his release based on a
finding that Smith was dangerous, which, as we explained in the
subsequent appeal, was sufficient grounds for revocation. (Id. at
pp. [*26-*29]; see id. at p. [*29] [Pen. Code, § 1608 revocation
procedure does not require a finding of mental illness]; Pen. Code,
§ 1609 [permitting revocation when person is shown to be
dangerous].) We therefore reject the People’s contention.




                                7
      The People do not otherwise attempt to demonstrate that
Smith’s challenge to his diagnosis is frivolous; instead, they focus
on evidence that he remains dangerous.3
       Because we conclude that Smith’s petition is not frivolous
based on his challenge to the validity of his diagnosis alone, we
need not address his contention that he is no longer dangerous in
light of his current medical condition. (See People v. Superior
Court (Ghilotti) (2002) 27 Cal.4th 888, 921, fn. 12 [“A sex offender
who lacks a qualifying mental disorder cannot be committed no
matter how high his or her risk of reoffense.”].) On remand,
Smith is entitled to a hearing on his petition, the assistance of
counsel, and the appointment of an expert who can, among other
things, address the validity of his diagnosis and his likelihood of
reoffending in light of his medical condition, failing health, and
other current circumstances. (See LaBlanc, supra, 238
Cal.App.4th at p. 1077; see also § 6608, subds. (a), (c)(1), (g).)
       We express no opinion regarding the merits of Smith’s
petition or other related arguments.4

      3 Smith alleges that, without explanation, the department
changed the name of his diagnosis from “Paraphilia, N[ot]
O[therwise] S[pecified], nonconsent” to “Other[] Specified
Paraphilic Disorder, nonconsent.” The People do not argue that
the change makes a difference here, and we have no basis for
assuming it does. The department’s most recent annual report
states that Smith’s diagnosis has not changed since his
commitment. Smith alleges the change is bogus, and he attached
an article from Dr. Frances stating that California abruptly
stopped using the diagnosis Paraphilia, Not Otherwise Specified,
which Dr. Frances suggests was an implicit admission of its
invalidity. (Frances, Should Having Antisocial Personality
Disorder Qualify A Rapist For SVP Commitment?, Psychiatric
Times, July 15, 2011, p. 1.) Obviously, these issues can be
resolved at a hearing on the merits.
      4 Among other arguments, Smith contends the court should

have granted his request for an expert examination following the
department’s annual review. (See § 6604.9, subd. (a); McKee,
                                 8
                                 B.

    Petition for Unconditional Discharge Under Section 6605

       Smith asserts that the trial court erred in denying his
petition for unconditional discharge under section 6605. To avoid
serious due process concerns, he argues, the statute must be
construed to allow a petitioner to seek unconditional discharge
without the authorization of the director. We disagree.

                                 1.

      Before we discuss the constitutional avoidance argument,
we reject Smith’s oblique suggestion that the plain language of
section 6605 does not require the director’s authorization.

       In McKee, our Supreme Court summarized the process for
obtaining the department’s authorization for a release petition
and the procedures governing unconditional discharge petitions,
which were contained in section 6605 at the time. (See McKee,
supra, 47 Cal.4th at p. 1187; former § 6605, as amended by Prop.
83, § 29, approved by voters Nov. 7, 2006.) The court explained
that, under former section 6605, subdivision (a), if the
department concluded that conditional or unconditional release
was appropriate, “ ‘the director shall authorize the person to
petition the court for conditional release to a less restrictive
alternative or for an unconditional discharge.’ ” (McKee, supra, at
p. 1187.) Then, as now, when an unconditional discharge petition
is filed, “[t]he burden of proof at the hearing shall be on the state
to prove beyond a reasonable doubt that the committed person’s
diagnosed mental disorder remains such that he or she is a
danger to the health and safety of others and is likely to engage




supra, 47 Cal.4th at p. 1193 [construing identical language in a
prior version of the Act to require an expert exam in connection
with the annual report].)
                                 9
in sexually violent criminal behavior if discharged.” (§ 6605,
subd. (a)(3); see former § 6605, subd. (d).)

       The court also explained that “[i]n the event the
[department] does not authorize the committed person to file a
petition for release pursuant to section 6605, the person
nevertheless may file . . . a petition for conditional release for one
year and subsequent unconditional discharge pursuant to section
6608.” (McKee, supra 47 Cal.4th at p. 1187.) Under section 6608,
subdivision (m), “[a]fter a minimum of one year on conditional
release, the committed person, with or without the
recommendation or concurrence of the Director of State
Hospitals, may petition the court for unconditional discharge.”
For conditional release petitions under section 6608, the burden
of proof is on the petitioner unless the department’s annual
report has determined that conditional release is appropriate. (§
6608, subd. (k).)

      The Legislature subsequently moved the provisions
regarding annual reports and department authorization for
unconditional discharge petitions into section 6604.9 (see Sen.
Bill No. 295 (2013-2014 Reg. Sess.), Stats. 2013, ch. 182, § 1; Sen.
Bill No. 1304 (2013-2014 Reg. Sess.), Stats. 2014, ch. 71, § 189);
the balance of the provisions setting forth the procedures for
unconditional discharge petitions remains in section 6605.
However, the substance of the provisions has not changed. (See
Moran v. Murtaugh Miller Meyer & Nelson, LLP (2007) 40
Cal.4th 780, 785 [when “ ‘ legislation has been judicially
construed and a subsequent statute on the same or an analogous
subject uses identical or substantially similar language, we may
presume that the Legislature intended the same construction,
unless a contrary intent clearly appears ’ ”].) As the Legislative
Counsel’s Digest of Senate Bill No. 295 explained, the
amendments “clarify which provisions are to be used when a
committed person petitions for conditional release and which

                                 10
provisions are to be used when a committed person petitions for
unconditional discharge and . . . make nonsubstantive,
organizational changes to the provisions.” (Legis. Counsel’s Dig.,
Sen. Bill No. 295 (2013-2014 Reg. Sess.), Stats. 2013, ch. 182,
Summary Dig.)

       Smith contends that, because section 6605 now says
nothing about an authorization requirement, the statute is best
read to allow committed persons to file unconditional discharge
petitions without prior authorization. He is incorrect.

       First, although the Legislature moved the authorization
requirement to section 6604.9, it intended the two sections to
work together. Thus, section 6605 supplies the procedures for
unconditional discharge petitions authorized by the director
under section 6604.9. (See § 6604.9, subd. (d) [once authorized,
“[t]he petition shall be filed with the court and served upon the
prosecuting agency responsible for the initial commitment”]; §
6604.9, subd. (f) [“The court, upon receiving a petition for
unconditional discharge, shall order a show cause hearing,
pursuant to the provisions of Section 6605”].)

       Second, while section 6608 provides that petitions for
unconditional discharge may be filed after one year “with or
without the recommendation or concurrence of the Director of
State Hospitals” (§ 6608, subd. (m)), similar language is absent
from sections 6605 and 6604.9. (See Smith III, supra, 49
Cal.App.5th at p. 453 [section 6608, subdivision (m), reflects that
“[t]he Legislature determined that, before [committed persons]
are unconditionally discharged on their own petitions, they must
spend at least a year on conditional release”].)

      We are unpersuaded that, simply by moving the annual
review and authorization provisions from former section 6605 to
section 6604.9, the Legislature intended, not merely to clarify the
process, but to permit committed persons to file unconditional


                                11
discharge petitions pursuant to section 6605 without prior
authorization.

                                 2.

      Smith argues that section 6605 must be construed to allow
him to file a petition for unconditional discharge because, if he
has no means by which to obtain outright release when his
commitment is no longer legally authorized, his due process
rights would be violated. (See McKee, supra, 47 Cal.4th at p.
1193 [a committed person “may be held . . . ‘ as long as he is both
mentally ill and dangerous, but no longer.’ ”]). We disagree.

       We take Smith’s point that it would be troubling if the
department, by refusing to authorize an unconditional discharge
petition, could unilaterally cut off a committed person’s access to
the courts to challenge his indefinite confinement and obtain
outright release when that confinement is no longer legally
justified. Were that the case, then the department would be both
jailer and judge – raising serious constitutional concerns. (Cf.
Boumediene v. Bush (2008) 553 U.S. 723, 765-766 [“The test for
determining the scope of” habeas corpus “must not be subject to
manipulation by those whose power it is designed to restrain.”].)
Also, if a person does not have a qualifying mental disorder or no
longer meets the criteria for a sexually violent predator, the
remedy of conditional release under section 6608 would be
inadequate. (See Johnson, supra, 235 Cal.App.4th at pp. 88-89.)

       However, habeas corpus review exists as a backstop where
other available remedies fall short. (Johnson, supra, 235
Cal.App.4th at pp. 88-89.) As Smith acknowledges, section 7250
provides that “[a]ny person who has been committed is entitled to
a writ of habeas corpus, upon a proper application made by the
State Department of State Hospitals or the State Department of
Developmental Services, by that person, or by a relative or friend
in his or her behalf.” Thus, any “person involuntarily committed
under the [Sexually Violent Predator Act] may challenge the
                                12
confinement through a petition for writ of habeas corpus.”
(Johnson, supra, at p. 88.) Habeas review under section 7250 is
available for committed persons, not only to challenge the basis
for their original commitment, but also to test whether they are
“no longer a sexually violent predator.” (See § 6605, subd. (c)
[“If the State Department of State Hospitals has reason to believe
that a person committed to it as a sexually violent predator is no
longer a sexually violent predator, it shall seek judicial review of
the person’s commitment pursuant to the procedures set forth in
Section 7250”].] Accordingly, Smith is free to challenge his
confinement and seek unconditional discharge by means of a
habeas petition under section 7250.

       At oral argument, Smith contended for the first time that
habeas would be inadequate if a committed person is not granted
access to an expert and must bear the burden of proof. We
express no view on what procedural protections must be provided
when a committed person files a habeas petition seeking
unconditional release. (Cf. McKee, supra, 47 Cal.4th at p. 1192
[“If the state involuntarily commits someone on the basis of
expert opinion about future dangerousness, places the burden on
that person to disprove future dangerousness, and then makes it
difficult for him to access his own expert because of his indigence
to challenge his continuing commitment, that schema would
indeed raise a serious due process concern.”].)

                           DISPOSITION

       The order denying Smith’s petition for conditional release
pursuant to section 6608 is reversed. On remand, the trial court
shall set Smith’s conditional release petition for a hearing and
appoint him counsel and an expert, should he request them, to
assist him in advance of the hearing. (§ 6608, subds. (a), (c)(1),
(g).) Given the intervening time since Smith first filed his release
petition, the court shall also provide him an opportunity to


                                13
amend the petition. In all other respects, the order appealed
from is affirmed.




                               14
                                    _______________________
                                    BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
NEEDHAM, J.



A159649




                               15
Solano County Superior Court Case No. FCR 208822. The
Honorable W. Arvid Johnson, Trial Court Judge.

Jean Matulis, under appointment by the Court of Appeal, for
Defendant and Appellant.

Rob Bonta, Attorney General of California, Lance E. Winters,
Chief Assistant Attorney General, Jeffrey M. Laurence, Senior
Assistant Attorney General, Eric D. Share, Supervising Deputy
Attorney General, and Karen Z. Bovarnick, Deputy Attorney
General, for Plaintiff and Respondent.




                              16